RECEIVED IN
                                                            COURT OF CRIMINAL APPEALS
Office of the Clerk                                         ouu
Texas Court of Criminal Appeals                                        UM -i ^2015
P.O.Box 12308, Capitol Station                                             L
Autin, TX 78711

                                      April 17,   2015
                                                                   Abel Acosta,Clerk
      RE:    Request Copy of Court's Opinion, Court of Appeals

Dear Clerk:


      I am respectfully requesting a copy pf the Fourteenth Court of
Appeals Opinion in cause no. COA NO;. 14-12-00601-CR.
      I    have filed   a    Petition for   Writ of Certiorari    to   the United States

Supreme Court seeking further review in my appeal. The Court's Clerk
returned my petition pursuant to USSC Rule 14(i)(iii) requesting the
14th Court of Appeals Opinion denying or affirming my conviction, to
be attached as an Appendix to the writ application.
      Would you please send me a copy so that I may comply with the
Court's Rule and filing requirements.              Pursuant to this Court Rule
68.4, I attached my only copy to the Petition for Discretionary Re
view. The TDCJ-CID do not allow offenders to make copy of their court
documents.I am a pauper and poor person and cannot afford to purchase
or afford the cost for a copy.
      My deadline filing date is May 10,           2015. I am requesting your
prompt assistance in this matter.             Konw that your time and in concern
in the above matter is greatly appreciated.

Sincerely,




Anthony Green
TDCJ#       1780136
H.H.      Coffield    Unit
2661      FM 2054
Tennessee Colony, TX 75884




cc:       filed